


110 HCON 413 IH: Expressing the sense of Congress on the

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Ms. Lee (for herself,
			 Ms. Waters,
			 Mr. Waxman, and
			 Mrs. Christensen) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the
		  need for a national AIDS strategy.
	
	
		Whereas the Centers for Disease Control and Prevention
			 estimate that more than 1,000,000 people are currently living with HIV in the
			 United States;
		Whereas the Centers for Disease Control and Prevention
			 estimate that 56,300 individuals were newly infected with HIV in 2006;
		Whereas approximately 25 percent of individuals with HIV
			 are unaware that they are infected;
		Whereas the estimate by the Centers for Disease Control
			 and Prevention utilizes a new methodology that has resulted in more accurate
			 estimates of new infections than the previous methodology;
		Whereas previous estimates of HIV infection rates
			 undercounted the rate of infection by 40 percent;
		Whereas the Centers for Disease Control and Prevention
			 have determined that the leading transmission category of HIV infection is
			 male-to-male sexual contact, followed by heterosexual contact and injection
			 drug use;
		Whereas the 2000 United States Census noted that
			 African-Americans account for approximately 13 percent of the population of the
			 United States, but in 2006 African-Americans accounted for 45 percent of new
			 HIV infections;
		Whereas, of the estimated 18,849 people under the age of
			 25 who were diagnosed with HIV between 2001 and 2005, more than 60 percent were
			 African-American;
		Whereas the rate of AIDS diagnoses for African-American
			 adults and adolescents is 10 times higher than that of their White counterparts
			 and the rate of diagnoses for Black women is nearly 23 times the rate for White
			 women;
		Whereas, in 2006, Black women accounted for 61 percent of
			 new HIV infections among women and had an infection rate that was almost 15
			 times higher than that of White women;
		Whereas AIDS is the leading cause of death for Black women
			 between the ages of 25 and 34;
		Whereas the Black AIDS Institute notes that there are more
			 African-Americans living with HIV in the United States than there are people
			 living with HIV in 7 out of the 15 focus countries served by the President’s
			 Emergency Plan for AIDS Relief;
		Whereas the Centers for Disease Control and Prevention
			 note that socioeconomic issues impact the rates of HIV infection among Blacks,
			 and studies have found an association between higher AIDS incidence and lower
			 incomes;
		Whereas, in 2006, Hispanics accounted for 18 percent of
			 new HIV/AIDS diagnoses, but account for approximately 15 percent of the overall
			 population, according to the Bureau of the Census;
		Whereas, in 2005, HIV/AIDS was the fourth leading cause of
			 death among Hispanic men and women between the ages of 35 and 44;
		Whereas, in 2006, Hispanic women were 5 times more likely
			 to have AIDS than non-Hispanic White women;
		Whereas, according to the Kaiser Family Foundation,
			 funding for domestic HIV prevention programs was decreased by more than
			 $40,000,000 in the 5-year period beginning with fiscal year 2003 and ending
			 with fiscal year 2008, despite the evidence that HIV infections continue to
			 increase in at-risk communities;
		Whereas, according to the Kaiser Family Foundation, the
			 President’s fiscal year 2009 budget requests a decrease of $15,700,000 for the
			 Minority AIDS Initiative, despite the fact that HIV has a disproportionate
			 impact on African-Americans and other racial and ethnic minority
			 populations;
		Whereas the Centers for Disease Control and Prevention are
			 engaging in outreach programs to increase HIV testing in jurisdictions with the
			 highest AIDS case rates among African-Americans, and those outreach programs
			 are expected to identify approximately 20,000 previously undiagnosed
			 cases;
		Whereas, despite those efforts, the Centers for Disease
			 Control and Prevention have noted that new strategies are warranted to
			 increase HIV testing, particularly among persons who are disproportionately
			 affected by HIV infection;
		Whereas the United States must do more to address the
			 disproportionate impact of HIV and AIDS in minority communities;
		Whereas the United States needs to address the stigma
			 faced by individuals living with HIV and AIDS and help communities have an open
			 discussion about HIV and the behaviors that contribute to increased
			 transmission rates;
		Whereas the United States needs to ensure that prevention
			 efforts are founded on a base of scientific evidence and reinforce
			 interventions that have proven successful;
		Whereas the United States must do more to provide
			 education and testing in the communities most at risk;
		Whereas the United States needs to involve individuals
			 living with HIV and AIDS in the development of policies and programs regarding
			 prevention and treatment; and
		Whereas the United States needs to develop a comprehensive
			 national AIDS strategy that will unite efforts to prevent new HIV infections,
			 treat HIV and AIDS, reduce stigma, and increase education about HIV and
			 associated conditions: Now, therefore, be it
		
	
		That Congress—
			(1)calls upon the
			 President to develop a national AIDS strategy, with the input of individuals
			 living with HIV and the communities that have been adversely impacted by the
			 AIDS epidemic;
			(2)calls upon the
			 Federal Government to partner with African-American communities, particularly
			 faith-based groups and community-based organizations, to develop strategies to
			 reduce and reverse the impact of the epidemic upon Black communities;
			(3)calls upon the
			 Department of Health and Human Services to increase education and outreach
			 regarding HIV prevention, testing, and treatment, to ensure that all people in
			 the United States are aware of how to protect themselves from infection;
			 and
			(4)calls upon the
			 people of the United States to educate themselves about HIV infection and the
			 ways in which they can protect themselves.
			
